Citation Nr: 0805478	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  06-03 394A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date prior to February 10, 2004, 
for a permanent and total disability rating.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Wife of Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1965 to 
October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Columbia, South Carolina.  A videoconference hearing 
was held in August 2007; the veteran was unable to attend.  
However, he consented to his wife testifying on his behalf 
before the undersigned Veterans Law Judge; a transcript of 
that hearing is associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A May 2005 RO rating decision granted a permanent 100 percent 
evaluation for prostate cancer, effective February 10, 2004.  
The veteran asserts that he is entitled to an earlier 
effective date on the basis that the medical evidence 
demonstrates that his prostate cancer recurred as early as 
2001.  He cites rising prostate-specific antigen (PSA) levels 
as support for his contentions.  

The RO received the veteran's claim for an increased rating 
of his prostate cancer (to encompass entitlement to a 
permanent and total disability rating) on May 28, 2004.  
Under applicable law, except as otherwise provided, the 
effective date for a claim for an increased rating is the 
date of receipt of the claim or the date the entitlement 
arose, whichever is later.  38 C.F.R. § 3.400 (2007).  The 
regulations also provide, however, that if an increase in 
disability occurred within one year prior to the date of 
claim, the increase is effective as of the date the increase 
was "factually ascertainable."  38 U.S.C.A. § 5110(b)(2) 
(West 2002); 38 C.F.R. § 3.400(o)(2).

The RO set the effective date of the veteran's total and 
permanent disability rating for prostate cancer prior to his 
date of claim, namely, February 10, 2004, stating that a PSA 
test on same date showed a recurrence of the veteran's 
prostate cancer.  See May 2005 RO Rating Decision.  The Board 
observes that the veteran may be entitled to an earlier 
effective date if there is medical evidence dated prior to 
February 10, 2004, which shows elevated PSA levels indicating 
a recurrence of his cancer.  

A review of the current medical evidence of record indicates 
that the veteran receives treatment from a private urologist, 
but that he undergoes PSA testing at the Charles Norwood VA 
Medical Center (MC) in Augusta, Georgia.  Current VA records 
are sporadic following the veteran's prostatectomy in October 
2000, and it is unclear whether all relevant records, 
including lab results containing PSA levels, have been 
obtained.  As these records are pertinent to the veteran's 
current claim on appeal and are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, a remand is necessary to allow the 
agency of original jurisdiction (AOJ) an opportunity to 
acquire these documents.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  See also 38 U.S.C.A. § 5103A.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records, 
including any lab or testing results 
reflecting PSA levels, from the Augusta, 
Georgia VAMC for the period from October 
2000 through March 2004.  A response, 
negative or positive, should be associated 
with the claims file.  Requests must 
continue until the AOJ determines that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.

2.  Then, readjudicate the veteran's claim 
of entitlement to an effective date 
earlier than February 10, 2004, for a 
permanent and total disability rating.  
Unless the benefit sought on appeal is 
granted, the veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



